DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s June 30, 2021 Amendment and Request for Continued Examination.

Claims 17 and 19-34 are pending in the application.  Claims 17 and 30 are independent claims.
Response to Arguments
Applicant’s amendments and arguments overcome the previous rejections.  However, new rejections are made below to take into account Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 17, 19-20, 22-24, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN203692661U to Liu (referred to hereafter as “Liu”) in view of CN2914722Y to Wang et al. (referred to hereafter as “Wang”).

Regarding claim 17, Liu teaches a safety shoe, comprising: at least one passive protection unit {2/6} configured to protect passively a shoe wearer at least against mechanical and/or electrical loads, at least one active protection unit {heating device 7} including at least one sensor unit configured to detect at least one characteristic variable at least in order to enable a protective function and/or a comfort function {temperature sensor 9}, the at least one sensor unit further configured to detect at least one person-related characteristic variable and/or at least one environmental characteristic variable {temperature}, an energy accumulator {battery 3} that supplies power to the sensor unit, and at least one power supply unit {coil 5} 
It would have been obvious to one of ordinary skill in the art to make the Liu foot and ground contacting portions {2} of the sole from an electrically insulating material so as to not electrically shock the wearer and also so as to not short-circuit the electrical components of the shoe} that would be different than the thermally conductive material {spring 6 would be expected to be made of a different material}.
Liu does not appear to explicitly state that the at least one passive protection unit includes an anti-penetration element being made of a thermally conductive material and that includes two layers which are arranged in the sole of the safety shoe, and wherein the at least one power supply is arranged between the two layers of the anti-penetration element.
Wang shows that it was known to provide in a passive protection unit {Wang shoe sole 9} an anti-penetration element {sole 9 is provided with an interlayer that includes steel plate 3} being made of a thermally conductive material {steel} and that includes two layers {the interlayer 9 and the rest of the sole 9} which are arranged in the sole of the safety shoe, and wherein at least one power supply {Wang 6} is arranged between the two layers of the anti-penetration element.  It would have been obvious to one of ordinary skill in the art to combine the Wang steel plate interlayer with the Liu device in order to protect the wearer’s feet and the power supply from damage from nails and the like.

Regarding claim 19 (that depends from claim 17), Liu teaches the at least one power supply includes a plurality of piezo elements {4} which are configured to mechanical energy to electrical energy, the electrical energy being used to power the active protection unit.

Regarding claim 20 (that depends from claim 17), Liu teaches an energy accumulator {5} configured to be charged by the at least one power supply {3}, the energy accumulator being configured to supply the power to the active protection unit, wherein the energy accumulator is arranged in the sole of the safety shoe.

Regarding claim 22 (that depends from claim 17), Liu teaches the at least one sensor unit includes at least one temperature sensor element {9} configured to detect at least one temperature characteristic variable.

Regarding claim 23 (that depends from claim 17), Liu teaches the at least one sensor unit includes at least one pressure sensor element {10} configured to detect at least one pressure characteristic variable.

Regarding claim 24 (that depends from claim 23), Liu teaches at least one evaluation unit {chip 8} configured to evaluate the detected acceleration characteristic variable in order to detect a safe state of the shoe wearer and/or to evaluate the detected pressure characteristic variable {from pressure sensor element 10} in order to detect a sole load distribution.

Regarding claim 33 (that depends from claim 17), Liu teaches the temperature sensor {9} is positioned to detect a temperature of a surface underlying the sole of the safety shoe {sensor 9 senses temperature under the sole of the shoe}.

Regarding claim 34 (that depends from claim 17), Liu teaches that the at least one active protection unit includes a heating element and/or a cooling element {heating device 7} on the anti-penetration element.
 

Claims 17 and 23-31 are rejected under 35 U.S.C. 103 as unpatentable KR20020061662A1 in view of Wang and further in view of U.S. Published Patent Application No. 20140159951 A1 to Gou et al. (referred to hereafter as “Gou”) in even further in view of Clodic and still further in view of U.S. Patent No. 10,071,201 B2 to Su (referred to hereafter as “Su”).

Regarding claim 17, KR20020061662A1 teaches a safety shoe {10} , comprising: at least one passive protection unit {11/20/22/30/and the bottom layer of the sole of the shoe under 11} configured to protect passively a shoe wearer at least against mechanical and/or electrical loads, at least one active protection unit including at least one sensor unit configured to detect at least one characteristic variable at least in order to enable a protective function and/or a comfort function {see the description of KR20020061662A1 on lines 17 to 28 of page 1 of the present specification} and at least one power supply unit configured to {5 and/or 31 and/or the power supply or line used to 
It would have been obvious to one of ordinary skill in the art to make the foot and ground contacting portions from an electrically insulating material so as to not electrically shock the wearer and also so as to not short-circuit the electrical components of the shoe} that would be different than the thermally conductive material the sole.
Gou shows that it was known to configure at least one sensor unit to detect at least one person-related characteristic variable and/or at least one environmental characteristic variable {“GPS” and/or “wireless communication device” (Gou paragraph [0023])}.  It would have been obvious to one of ordinary skill in the art to combine the GPS and communication capabilities of Gou with the KR20020061662A1 shoe so that safety issues related to a wearer of the shoe could be reported to safety officials along with the location of the wearer.

KR20020061662A1 and Gou do not appear to explicitly describe an energy accumulator that supplies power to the sensor unit or that the power supply unit is configured to convert mechanical energy to electrical energy to charge the energy accumulator.
However, Su shows that it was known to have “power supply modules…positioned in the shoe heels…and comprise self-generating power units and electrical energy storage units…which are connected with the self-generating power units [and e]ach self-generating power unit comprises…two mechanical energy accumulators, two electrical generators  and an electrical energy storage unit” (column 9, lines 38-44) and , in a 
KR20020061662A1 does not appear to explicitly state that the at least one passive protection unit includes an anti-penetration element being made of a thermally conductive material and that includes two layers which are arranged in the sole of the safety shoe, and wherein the at least one power supply is arranged between the two layers of the anti-penetration element.
Wang shows that it was known to provide in a passive protection unit {Wang shoe sole 9} an anti-penetration element {sole 9 is provided with an interlayer that includes steel plate 3} being made of a thermally conductive material {steel} and that includes two layers {the interlayer 9 and the rest of the sole 9} which are arranged in the sole of the safety shoe, and wherein at least one power supply {Wang 6} is arranged between the two layers of the anti-penetration element.  It would have been obvious to one of ordinary skill in the art to combine the Wang steel plate interlayer with the Liu device in order to protect the wearer’s feet and the power supply from damage from nails and the like.

Regarding claim 23 (that depends from claim 17), KR20020061662A1 teaches the at least one sensor unit includes at least one pressure sensor element configured to detect at least one pressure characteristic variable {as noted in lines 25-26 on page 1 of the present specification, KR20020061662A1 detects a load characteristic variable}.

Regarding claim 24 (that depends from claim 23), KR20020061662A1 teaches at least one evaluation unit {24} configured to evaluate the detected acceleration characteristic variable in order to detect a safe state of the shoe wearer and/or to evaluate the detected pressure characteristic variable in order to detect a sole load distribution {24 detects lifting action which is a characteristic of acceleration}.

Regarding claim 25 (that depends from claim 17), Gou teaches the at least one sensor unit comprises at least one location-determining sensor element {“GPS” (Gou paragraph [0023])} configured to detect at least one position characteristic variable.

Regarding claim 26 (that depends from claim 17), Gou teaches at least one communication unit “wireless communication device” (Gou paragraph [0023])} configured to communicate with at least one external unit to exchange electronic data.

Regarding claim 27 (that depends from claim 26), Gou teaches at least one output unit {“emergency message to communication device of the policeman” (Gou paragraph [0024])} configured to output information at least depending on the at least one detected person-related characteristic variable and/or on the at least one detected environmental 

Regarding claim 28 (that depends from claim 17), KR20020061662A1 teaches at least one lighting unit {33} configured to illuminate a work area. 

Regarding claim 29 (that depends from claim 17), KR20020061662A1 teaches at least one projection unit {33} configured to project at least one piece of information onto an underlying surface.

Regarding claim 30, KR20020061662A1 teaches a safety system comprising: at least one safety shoe including (i) at least one passive protection unit {11/20/22/30/and the bottom layer of the sole of the shoe under 11} configured to protect passively a shoe wearer at least against mechanical and/or electrical loads, (ii) at least one active protection unit including at least one sensor unit configured to detect at least one characteristic variable at least in order to enable a protective function and/or a comfort function {see the description of KR20020061662A1 on lines 17 to 28 of page 1 of the present specification}, and (iv) at least one power supply unit {5 and/or 31 and/or the power supply or line used to powering detector 24}, wherein the at least one power supply unit is positioned at least partially in the protective element {5 and 31 and 24 are on the bottom layer of the sole under 11}.
It would have been obvious to one of ordinary skill in the art to make the foot and ground contacting portions from an electrically insulating material so as to not 

Gou shows that it was known to have at least one sensor unit configured to detect at least one person-related characteristic variable and/or at least one environmental characteristic variable {“GPS” and/or “wireless communication device” (Gou paragraph [0023])}, and at least one external unit {“communication device of the policeman” (Gou paragraph [0024])} with which the at least one work shoe is configured to communicate {“wireless communication device” (Gou paragraph [0023])} using the at least one communication unit in order to exchange electronic data.  It would have been obvious to one of ordinary skill in the art to combine the GPS and communication capabilities of Gou with the KR20020061662A1 shoe so that safety issues related to a wearer of the shoe could be reported to safety officials along with the location of the wearer.

KR20020061662A1 and Gou do not appear to explicitly describe (iii) an energy accumulator that supplies power to the sensor unit or that the at least one power supply unit is configured to convert mechanical energy to electrical energy to charge the energy accumulator.
However, Su shows that it was known to have “power supply modules…positioned in the shoe heels…and comprise self-generating power units and electrical energy storage units…which are connected with the self-generating power units [and e]ach self-generating power unit comprises…two mechanical energy accumulators, two electrical 
KR20020061662A1 does not appear to explicitly state that the at least one passive protection unit includes an anti-penetration element being made of a thermally conductive material and that includes two layers which are arranged in the sole of the safety shoe, and wherein the at least one power supply is arranged between the two layers of the anti-penetration element.
Wang shows that it was known to provide in a passive protection unit {Wang shoe sole 9} an anti-penetration element {sole 9 is provided with an interlayer that includes steel plate 3} being made of a thermally conductive material {steel} and that includes two layers {the interlayer 9 and the rest of the sole 9} which are arranged in the sole of the safety shoe, and wherein at least one power supply {Wang 6} is arranged between the two layers of the anti-penetration element.  It would have been obvious to one of ordinary skill in the art to combine the Wang steel plate interlayer with the Liu device in order to protect the wearer’s feet and the power supply from damage from nails and the like.


Regarding claim 31 (that depends from claim 30), Gou teaches the at least one external unit is configured as a portable machine tool {“communication device of the policeman” (Gou paragraph [0024])}.


Claims 19-22 are rejected under 35 U.S.C. 103 as unpatentable KR20020061662A1 in view of Wang and further in view of Gou and further in view of Su and further in view of U.S. Published Patent Application No. 20140260689 A1 to Walker (referred to hereafter as “Walker”).

Regarding claim 19 (that depends from claim 17), Walker teaches the at least one power supply includes a plurality of piezo elements {“separate power source…piezoelectric” (Walker paragraph [0100])} which are configured to mechanical energy to electrical energy, the electrical energy being used to power the active protection unit {“power supply…may additionally or alternatively be configured for charging using energy-harvesting technology, and may include a device for energy harvesting, such as a kinetic charger that charges the power supply...through absorption of kinetic energy due to movement of the user” (Walker paragraph [0096])}.  
It would have been obvious to one of ordinary skill in the art to combine the Walker power supply with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (that depends from claim 19), Walker teaches an energy accumulator {“power supply 206 may additionally or alternatively be configured for charging using energy-harvesting technology, and may include a device for energy harvesting, such as a kinetic charger that charges the power supply 206 through absorption of kinetic energy due to movement of the user” (Walker paragraph [0096])} configured to be charged by the at least one power supply, the energy accumulator being configured to supply the power to the active protection unit, wherein the energy accumulator is arranged in the sole of the safety shoe {Walker 206 is in the sole as shown in Figure 5}.
It would have been obvious to one of ordinary skill in the art to combine the Walker energy accumulator with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21 (that depends from claim 17), Walker shows that it was known to have the at least one sensor unit include at least one acceleration sensor element {“accelerometer” (Walker paragraph [0097])} configured to detect at least one acceleration characteristic variable for utilization at least for evaluating a safe state of the shoe wearer.


Regarding claim 22 (that depends from claim 17), Walker shows that it was known to have the at least one sensor unit include at least one temperature sensor element configured to detect at least one temperature characteristic variable {“temperature” (Walker paragraph [0097])}.
It would have been obvious to one of ordinary skill in the art to combine the Walker temperature sensing element with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 32 are rejected under 35 U.S.C. 103 as unpatentable KR20020061662A1 in view of Wang and further in view of Gou and further in view of Su and further in view of U.S. Patent No. 5,237,758 to Zachman (referred to hereafter as “Zachman”).

Regarding claim 32 (that depends from claim 17), Zachman shows that it was known to have metallic material {Zachman 15} in the shoe sole {Zachman 12} and thus  teaches the thermally conductive material is a metallic material {Zachman column 3, lines 34-36}.  It would have been obvious to one of ordinary skill in the art to combine the Zachman metallic material with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 33-34 are rejected under 35 U.S.C. 103 as unpatentable over KR20020061662A1 in view of Wang and further in view of Gou and further in view of Su and further in view of Liu.

Regarding claim 33 (that depends from claim 17), Liu shows that it was known to position a temperature sensor {Liu 9} to detect a temperature of a surface underlying the sole of the safety shoe.  It would have been obvious to one of ordinary skill in the art to combine the Liu temperature sensing element {9} with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 34 (that depends from claim 17), Liu shows that it was known to a heating element and/or a cooling element {7} on the anti-penetration element.
It would have been obvious to one of ordinary skill in the art to combine the Liu heating element {7} with the KR20020061662A1 device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as unpatentable Liu in view of Wang and further in view of Walker.

Regarding claim 21 (that depends from claim 17), Walker shows that it was known to have the at least one sensor unit include at least one acceleration sensor element {“accelerometer” (Walker paragraph [0097])} configured to detect at least one acceleration characteristic variable for utilization at least for evaluating a safe state of the shoe wearer.
It would have been obvious to one of ordinary skill in the art to combine the Walker acceleration sensor with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 28-29 are rejected under 35 U.S.C. 103 as unpatentable over Liu in view of Wang and further in view of KR20020061662A1

Regarding claim 28 (that depends from claim 17), KR20020061662A1 teaches at least one lighting unit {33} configured to illuminate a work area. It would have been obvious to one of ordinary skill in the art to combine the KR20020061662A1 lighting unit with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29 (that depends from claim 17), KR20020061662A1 teaches at least one projection unit {33} configured to project at least one piece of information onto an underlying surface.  It would have been obvious to one of ordinary skill in the art to combine the KR20020061662A1 projection unit with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25-27 and 30-31 is rejected under 35 U.S.C. 103 as unpatentable over Liu in view of Wang and further in view of Gou.

Regarding claim 25 (that depends from claim 17), Gou teaches the at least one sensor unit comprises at least one location-determining sensor element {“GPS” (Gou paragraph [0023])} configured to detect at least one position characteristic variable.
It would have been obvious to one of ordinary skill in the art to combine the Gou GPS with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26 (that depends from claim 17), Gou teaches at least one communication unit “wireless communication device” (Gou paragraph [0023])} configured to communicate with at least one external unit to exchange electronic data.
It would have been obvious to one of ordinary skill in the art to combine the Gou wireless communication device with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 27 (that depends from claim 26), Gou teaches at least one output unit {“emergency message to communication device of the policeman” (Gou paragraph [0024])} configured to output information at least depending on the at least one detected person-related characteristic variable and/or on the at least one detected environmental 
It would have been obvious to one of ordinary skill in the art to combine the Gou output unit with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 30, Liu teaches a safety system comprising: at least one safety shoe {Figure 1} including (i) at least one passive protection unit {2/6} configured to protect passively a shoe wearer at least against mechanical and/or electrical loads, the anti-penetration element being made from a thermally conductive material {6 will have at least some level of thermally conductivity}, (ii) at least one active protection unit {heating device 7} including at least one sensor unit {temperature sensor 9} configured to detect at least one characteristic variable {temperature} at least in order to enable a protective function and/or a comfort function, the at least one sensor unit further configured to detect at least one person-related characteristic variable and/or at least one environmental characteristic variable {temperature}, (iii) an energy accumulator {battery 3} that supplies power to the sensor unit, and (iv) at least one power supply unit {coil 5} configured to convert mechanical energy to electrical energy to charge the energy accumulator, wherein the at least one power supply is positioned at least partially on the protective unit {5 is on 6; 3 is on 9}.

Gou shows that it was known to have at least one external unit {“communication device of the policeman” (Gou paragraph [0024])} with which the at least one work shoe is configured to communicate {“wireless communication device” (Gou paragraph [0023])} using the at least one communication unit in order to exchange electronic data.  It would have been obvious to one of ordinary skill in the art to combine the communication capabilities of Gou with the Liu shoe so that safety issues related to a wearer of the shoe could be reported to safety officials along with the location of the wearer.
Liu does not appear to explicitly state that the at least one passive protection unit includes an anti-penetration element being made of a thermally conductive material and that includes two layers which are arranged in the sole of the safety shoe, and wherein the at least one power supply is arranged between the two layers of the anti-penetration element.
Wang shows that it was known to provide in a passive protection unit {Wang shoe sole 9} an anti-penetration element {sole 9 is provided with an interlayer that includes steel plate 3} being made of a thermally conductive material {steel} and that includes two layers {the interlayer 9 and the rest of the sole 9} which are arranged in the sole of the safety shoe, and wherein at least one power supply {Wang 6} is arranged between the two layers of the anti-penetration element.  It would have been obvious to one of 

Regarding claim 31 (that depends from claim 30), Gou teaches the at least one external unit is configured as a portable machine tool {“communication device of the policeman” (Gou paragraph [0024])}.
It would have been obvious to one of ordinary skill in the art to combine the Gou communication device with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 32 is rejected under 35 U.S.C. 103 as unpatentable Liu in view of Wang and further in view of Zachman.

Regarding claim 32 (that depends from claim 17), Zachman shows that it was known to have metallic material {Zachman 15} in the shoe sole {Zachman 12} and thus  teaches the thermally conductive material is a metallic material {Zachman column 3, lines 34-36}.  It would have been obvious to one of ordinary skill in the art to combine the Zachman metallic material with the Liu device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826